Name: Council Regulation (EEC) No 1953/81 of 13 July 1981 fixing a carry-over payment for common wheat, rye and maize remaining in stock at the end of the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 / 8 Official Journal of the European Communities 20 . 7 . 81 COUNCIL REGULATION (EEC) No 1953/81 of 13 July 1981 fixing a carry-over payment for common wheat, rye and maize remaining in stock at the end of the 1980/81 marketing year Whereas the carry-over payment cannot be given for cereals harvested in the Community during 1981 , as their cost has not been increased by any storage element; whereas, in view of the connection between the intervention and the carry-over payment systems, carry-over payments should be given only for cereals which are of sound and fair merchantable quality, within the meaning of the provisions adopted in implementation of Article 7 ( 5 ) of Regulation (EEC) No 2727/75 ; whereas, however, in respect of rye held by the milling industry, milling for human consumption is accepted as proof of sufficient quality, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Council Regulation (EEC) No 1949/81 ( 2 ), and in particular Article 9 ( 1 ) and ( 5 ) thereof, Having regard to the proposal from the Commission (3 ), HAS ADOPTED THIS REGULATION: Article 1 Whereas one of the purposes of the carry-over payment provided for in Article 9 ( 1 ) of Regulation (EEC) No 2727/75 is to prevent a massive inflow to intervention of cereals, much of which could be directly disposed of on the market before the new harvest, at the moment when the monthly intervention price increases end; whereas the market situation for common wheat throughout the Community and the situation for rye used for human consumption in certain regions of the Community are such that a carry-over payment should be granted for these cereals ; Whereas there is a likelihood in certain regions of quantities of maize being offered for intervention although a deficit exists in the Community as a whole ; whereas a carry-over payment should therefore also be given for this cereal ; whereas, since the marketing of a crop normally extends beyond the end of the marketing year, the granting of a carry-over payment helps to prevent the large quantities normally in stock at the end of the marketing year going to intervention during its last few months ; Whereas the amount of the carry-over payment should be fixed by taking the difference between the single common intervention price applicable on 1 August 1 980, increased by 1 1 monthly increases and converted into the national currency at the representative rate applicable on 31 July 1981 , and the single common intervention price applicable on 1 August 1981 , converted into national currency; whereas, where the calculation gives a negative amount, the payment should be counted as nil ; 1 . A carry-over payment shall be granted for common wheat and for rye used for human consumption, harvested in the Community and in stock there at the end of the 1980/81 marketing year . 2 . A carry-over payment shall also be granted for maize harvested in the Community and in stock in surplus production areas of the Community at the end of the 1980/81 marketing year. 3 . The carry-over payment shall be equal to the difference between the single common intervention price applicable on 1 August 1980, increased by 11 monthly increases and converted into national currency at the representative rate applicable on 31 July 1981 , and the single common intervention price applicable on 1 August 1981 , converted into national currency . Where the calculation gives a negative amount the payment shall be counted as nil . Article 1 The carry-over payments referred to in Article 1(1 ) and (2 ) shall not be made for cereals from the 1981 harvest or for cereals which do not meet the quality conditions required for intervention during the 1980/81 marketing year. (*) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 2 of this Official Journal . ( 3 ) OJ No C 75 , 3 . 4 . 1981 , p. 5 . i 20 . 7 . 81 Official Journal of the European Communities No L 198 / 9 Article 3In respect of rye held by the milling industry at the end of the marketing year, milling for human consumption shall be accepted as proof of sufficient quality. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON